Mr. Justice Clayton
delivered the opinion of the court.
It was settled by the court, in the case of Potter v. Prescott, 2 How. 686, that it is erroneous to give judgment in an action of assumpsit for a greater amount of damagesj than is,claimed in the declaration. That case is decisive of the present.
The judgment must be reversed and the cause remanded. We presume, that the court below upon application, will permit the plaintiff to amend his writ and declaration by enlarging the amount of damages claimed.
Judgment reversed and cause remanded.